       1r;,    ·,.,.,.
                ~4
                                                                                                                                                                          ,.,~·
..ii     l    _.......:.

                                                                                                                                                                          1
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!     /   )


                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 1987)
                                                   V.

                              Jose Manuel Guevara-Hernandez                                Case Number: 3:19-mj-22666

                                                                                           Kris J. Kraus
                                                                                           Defendant's Attorney
                                                                                                                                 FIL:=o
              REGISTRATION NO. 86277298

              THE DEFENDANT:
                                                                                                                                 JUL 0 3 2019
                                                                                            - . ~~E_;:>< :' s. D1srn1cr couFn
               IZI pleaded guilty to count(s) ~~~~~~~~~~~~~~~~~~~~~.,~-~-~-o~-·-·~--~·~-1-tti-·-~-°7\T;CC'?T!'rTTT;;"
                                               1 of Complaint
                                                                                                                    ~   i               ·   ~   '"   ""~ll"Uru-;lt\
                D was found guilty to count(s)                                                 --                      DEPUTY

                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                   Nature of Offense                                                           Count Number(s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

                D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




                D Count(s)       ~~~~~~~~~~~~~~~~~-
                                                                                            dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                            ¥     TIME SERVED                          D                                         days

                 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                tP,,Y defendant's possession at the time of arrest upon their.deport~tio:.fcErremolalc  (;\) ( vn v ci - ~\ f v (W iic\ t
                0 T~~~ope~id~n.dant be deported/removed with relative, l .:. e I'- )' ( \           1 1
                                                                                                                charged m case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, July 3, 2019
                                                                                        Date of Imposition of Sentence



                            DUSM                                                        H&LtLOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                       3:19-mj-22666
